DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
 	The terminal disclaimer filed on 07/06/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10464159 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Reason for Allowance
 	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record are Indraczek et al. (US 2010/0084381) and Mitra et al. (US 2017/0095879).  The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 1, the user interface comprises a PIERCE CURRENT ENABLE selection operative to enable the power supply to generate output current up to values corresponding to the second level, and wherein the user interface comprises a selection for THICKNESS of the given material, and the controller is operative to set the first level and the second level based on a selected thickness of the given material. 

 	The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 10, a controller to temporarily increase the output current from a first level to a second level, wherein the first level is sufficient to cut a given material, and wherein the second level is greater than the first level and is sufficient to pierce the given material, wherein the second level is set according to the first level automatically without user intervention.

	The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 19, subsequently decrease the output current to a steady state first level cutting current for a balance of the plasma cutting operation, wherein the steady state first level cutting current is sufficient to cut a given material, and wherein the temporary second level is greater than the steady state first level cutting current and is sufficient to pierce the given material, and wherein the temporary second level is set higher than an output current associated with a predetermined duty cycle of the apparatus when the apparatus is set to output the steady state first level cutting current.



Examiner’s Comment
 	(1) Applicant argues “35 USC 112b … claim 19 has been amended to recite that the temporary second level (i.e., piercing current) is set higher than an output current associated with a predetermined duty cycle of the apparatus when the apparatus is set to output the steady state first level cutting current” on pages 5-7.
 	In response, the amendment to claim 19 overcome 35 USC 112 rejections. Thus, 35 USC 112 rejections have been withdrawn.
 	(2) Terminal disclaimer is received. Thus, Double Patenting rejections have been withdrawn. 



Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761